                          Case 1:20-mc-00253 Document 3 Filed 07/16/20 Page 1 of 3




NETFLIX, INC.                                         FORTRESS INVESTMENT GROUP LLC



Martin E. Gilmore                                     Jeremiah Armstrong
Perkins Coie LLP                                      Feinberg Day
1155 6th Avenue
                                                      577 Airport Boulevard, Suite 250
New York, NY 10036
Telephone: 212.262.6900                               Burlingame, California 94010




Motion to compel non-party fact witness to
comply with document and deposition
subpoenas issued by Movant in connection             ✔
with pending litigation in the Central District of
California: Uniloc 2017 v. Netflix, Inc.,
8:18-cv-02055-GW-DFM.



   •
Case 1:20-mc-00253 Document 3 Filed 07/16/20 Page 2 of 3
                  Case 1:20-mc-00253 Document 3 Filed 07/16/20 Page 3 of 3




Netflix, Inc., c/o Perkins Coie LLP, 1155 6th Avenue, New York, NY 10036




Fortress Investment Group, LLC, 1345 Avenue of the Americas ,46th Floor, New York, NY 10105 USA




                                           •
                                                                           •




7/16/20 /s/ Martin E. Gilmore


                                                     •
                                                                               03    2015
                                                                           4591525
